Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/27/2021 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.    
Allowable Subject Matter

Claims 11-17 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-30 of copending Application No. [ 17/248,506 ].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other, see table below: 

Instant Application  
Copending Application 17/248,506
Claim 1. A method for wireless communication at a user equipment, comprising: 
      receiving, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
      determining, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         monitoring, based on the determining, one or more slots of the RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 1. A method for wireless communication at a user equipment, comprising:   
      receiving, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
      
  
     determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
      monitoring, based on the determining, one or more slots of the current RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 19. A method for wireless communication at a base station, comprising: 
      transmitting an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
        determining, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
          transmitting, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the RAR window.
Claim 19. A method for wireless communication at a base station, comprising: 
      transmitting an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information;  
     
      determining, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
     transmitting, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the current RAR window.
Claim 29. An apparatus for wireless communication at a user equipment, comprising: 
       a processor, 
      memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first Attorney Docket No. 49606.753US01Qualcomm Ref. No. 201979 96 segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
       determine, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         monitor, based on the determining, one or more slots of the RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 29. An apparatus for wireless communication at a user equipment, comprising: 
     a processor, 
     memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: 
        receive, from a base station, an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
      
     determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and Attorney Docket No. 49606.754US01Qualcomm Ref. No. 201980 99 
      monitor, based on the determining, one or more slots of the current RAR window for the single instance of the control information or the repeated instances of the control information.
Claim 30. An apparatus for wireless communication at a base station, comprising: 
      a processor, 
      memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
       determine, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments; and 
         transmit, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the RAR window.
Claim 30. An apparatus for wireless communication at a base station, comprising: 
      a processor, 
     memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: 
        transmit an indication of a random access response (RAR) window configuration, the RAR window configuration indicating one or more first RAR windows support a single instance of control information and indicating one or more second RAR windows support repeated instances of the control information; 
     
     determine, based on the RAR window configuration, whether a segment of a current RAR window supports a single instance of control information or repeated instances of the control information; and 
      transmit, based on the determining, the single instance of the control information or the repeated instances of the control information in one or more slots of the current RAR window.


The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 18-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al Publication No. (US 20200413451 A1) hereinafter referred to as “Taherzadeh” in view of Stern-Berkowitz et al. Publication No. (US 2017/0280481 A1) hereinafter referred to as “Stern”.

Regarding claim 1, Taherzadeh teaches a method for wireless communication at a user equipment (a wireless transmit/receive unit (WTRU) 101 FIG.1D), comprising: 
receiving, from a base station (base station (gNB) 180 FIG.1D), an indication of a random access response (RAR) window configuration (the WTRU receives random access response (RAR) configuration information from the gNB [0071-72] FIG.2), the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information; 
determining, based on the RAR window configuration, whether a random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments (The WTRU determines a time offset for a RAR window, based on a minimum round trip time (RTT) between the WTRU and a non-terrestrial network device. The WTRU determines a length of the RAR window [0070-71] FIG.7); and 
monitoring, based on the determining, one or more slots of the RAR window for the single instance of the control information or the repeated instances of the control information (monitoring a downlink control channel on monitoring occasions within the random access response window, the WTRU monitors a physical downlink control channel (PDCCH) from the non-terrestrial network device during the RAR window based on the time offset and the length of the RAR window [0070-71] FIG.7).  
Taherzadeh does not explicitly teach wherein the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information.
Stern teaches the RAR window configuration indicating one or more first segments of a RAR window support a single instance of control information and indicating one or more second segments of the RAR window support repeated instances of the control information (Stern: the eNodeB transmits a RAR window configuration indication to the WTRU, the RAR represent a certain instance [e.g., single instance] or repetitions of a RAR, which are repetitions instances of a RAR that may be combined by a WTRU that may be coverage limited, provide a UL grant for resources (e.g., for message 3 of the RA procedure) in the bandwidth in which a bandwidth limited WTRU may transmit [the single instance] or continue to provide [the repeated instances] DL grants and/or UL grants for a limited bandwidth WTRU until it may receive an indication (explicit or otherwise) that the WTRU may not be a limited bandwidth WTRU; Stern: [0092-97] FIG.4B).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Taherzadeh to indicate in the RAR window configuration one or more first segments of a RAR window support a single instance of control information and support segment supporting repeated instances of the control information in order to send the control information (e.g., DCI format) indicating the location and/or parameters for the PDSCH that may carry the RAR and provided in a manner in which a bandwidth limited WTRU and/or a WTRU coverage limited WTRU need to receive (Stern: [0141-144] FIG.4A).

Regarding claim 2, Taherzadeh teaches the method of claim 1, wherein the receiving the indication of the RAR window configuration includes receiving system information from the base station, wherein the receiving the system information from the base station includes receiving at least one of a system information block (SIB) or a master information block (MIB) (A PRACH format may be identified from a PRACH configuration index, which may be transmitted by a gNodeB via higher layer signaling through a system information block (SIB) (e.g., SIB2) [0074] FIG.2).  

Regarding claim 3, the modified Taherzadeh teaches the method of claim 1, wherein the receiving the indication of the RAR window configuration includes receiving system information from the base station, wherein the receiving the system information from the base station includes receiving the system information (Taherzadeh: a gNodeB via higher layer signaling through a system information block (SIB) (e.g., SIB2)  [0074]) via at least one of a physical broadcast channel (PBCH) or a physical downlink shared channel (PDSCH) (Stern: A WTRU may monitor (e.g., periodically) the PDCCH for DL assignments on the PDCCH masked with a P-RNTI (Paging Radio Network Temporary Identifier (RNTI)) in idle mode and/or in connected mode. When such a DL assignment using the P-RNTI may be detected, the WTRU may demodulate the assigned PDSCH resource blocks (RBs) and may decode the paging channel (PCH) carried on that PDSCH. A PDSCH that may carry PCH may be a PCH PDSCH. Paging, paging message, paging information, and PCH may be used interchangeably [0074-78] FIG.4).  

Regarding claim 4, Taherzadeh teaches the method of claim 1, further comprising: identifying, based on the received indication of the RAR window configuration, the RAR window configuration (A WTRU may determine the length of the PRACH response window using different tables for mapping “rar-WindowLength”, e.g., depending on an explicit or implicit configuration from a SIB. [0085] FIG.7).  

Regarding claim 5, Taherzadeh teaches the method of claim 4, wherein the identifying the RAR window configuration includes mapping one or more bits of the received indication of the RAR window configuration to parameters of the RAR window configuration (a WTRU may determine the random access response (RAR) window length using a “rar-WindowLength” parameter with an extended length (e.g., “Ext-rar-WindowLength”) which may include all possible window length combinations [0083-84] FIG.7).   

Regarding claim 6, Taherzadeh teaches the method of claim 5, wherein the mapping one or more bits of the received indication of the RAR window configuration to the parameters of the RAR window configuration includes using a look-up table (a WTRU may determine the random access response (RAR) window length using a “rar-WindowLength” parameter with an extended length (e.g., “Ext-rar-WindowLength”) which may include all possible window length combinations [0083-84] FIG.7). 

Regarding claim 7, Taherzadeh teaches the method of claim 5, wherein the mapping one or more bits of the received indication of the RAR window configuration to the parameters of the RAR window configuration includes selecting a first look-up table from a plurality of available look-up tables (a table indicating the length of the PRACH response window may be used for the WTRU to determine the PRACH response window length [0084-85] FIG.7).    

Regarding claim 8, Taherzadeh teaches the method of claim 1, wherein the RAR window configuration indicates the RAR window includes an alternating pattern of the one or more first segments and the one or more second segments (the WTRU may prepare and transmit the preamble starting from any of the repeated blocks within the long-repetition PRACH resource as long as the determined number of repetitions fits the maximum number of preamble repetitions within the resource, and may stop transmitting anywhere before the end of the resource [0115] FIG.6).  

Regarding claim 9, Taherzadeh teaches the method of claim 1, wherein the RAR window configuration indicates that each of the one or more first segments has a first length and each of the one or more second segments has a second length (the WTRU determines a length of the RAR window. In element 740, the WTRU transmits a PRACH preamble to the non-terrestrial network device. In element 750, the WTRU monitors a physical downlink control channel (PDCCH) from the non-terrestrial network device during the RAR window based on the time offset and the length  of the RAR window [0119] FIG.7).  

Regarding claim 10, Taherzadeh teaches the method of claim 1, wherein the RAR window configuration indicates whether the RAR window is contiguous or noncontiguous (the RAR window configuration indicates contiguous or noncontiguous channels [0053] FIG.1C).    

Claims 11 to 17 (allowable subject matter).

Regarding claim 18, Taherzadeh teaches the method of claim 1, wherein the determining whether the random access procedure is operating within the one or more first segments of the RAR window or operating within the one or more second segments includes determining the random access procedure is operating within the one or more second segments; and further comprising: monitoring, based on the determining, for repeated instances of a RAR message in a data channel (the WTRU monitors a physical downlink control channel (PDCCH) from the non-terrestrial network device during the RAR window based on the time offset and the length of the RAR window [0119] FIG.7).

Regarding claims 19-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-18, where the difference used is the limitations were presented from a method in the “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	Regarding claim 29, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from an “apparatus at the UE” side with a processor and memory (Taherzadeh: FIG.1B) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 30, related to the same limitation set for hereinabove in claim 19, where the difference used is the limitations were presented from an “apparatus at the base station” side with a processor and memory (Taherzadeh: FIG.1B) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472